Citation Nr: 1823805	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-25 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left hand nerve damage, claimed as a residual of a cut to the left first finger.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for November 2017.  The Veteran failed to appear for that hearing, but the record reflects that the notice that was sent to his current address in October 2017 was returned as undeliverable.  As the Board is remanding the Veteran's claims for reasons that will be detailed below, it is also instructing the AOJ to make another attempt to contact the Veteran on remand and, if he can be reached, to inquire as to whether he still desires a Board hearing.  However, the Board notes that, if an appellant has changed addresses, it is well established that it is his responsibility to keep VA advised of his whereabouts in order to facilitate development of a claim.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (explaining that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street.").

The Board acknowledges that the Veteran initially submitted separate claims of entitlement to service connection for PTSD and entitlement to service connection for "psychotic symptoms" (subsequently recharacterized as depression by the RO), only.  However, as other psychiatric diagnoses are of record, the Board has broadened the scope of the Veteran's psychiatric claim by combining the foregoing claims and recharacterizing the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The title page has been updated accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Outstanding VA Treatment Records

In his December 2010 claim application, the Veteran reported receiving treatment for his claimed disabilities at the VA Medical Center (VAMC) located in Hampton, Virginia.  However, there is no indication that records from that facility have been sought by VA to date.  Indeed, the only records from the Hampton VAMC appear to consist of a few pages of excerpts submitted by the Veteran.  Thus, on remand, all Hampton VAMC records, and any other outstanding VA treatment records, must be associated with the claims file.

II.  VA Examinations

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  In this instance, the medical evidence of record reflects that the Veteran has been diagnosed with hypertension and several psychiatric disorders.  Additionally, during in-service treatment in April 1974, he reported a two-year history of high blood pressure for which he was taking medication, and, on his April 1985 separation medical history report, he indicated that he was experiencing depression or excessive worry.  Based on the foregoing evidence and the Veteran's general assertions that symptoms associated with his current hypertension and psychiatric disorders initially began during service, see February 2011 Statements in Support of Claim, the Board finds that the low threshold of the McLendon standard has been met with respect to those claims and that the Veteran should be afforded initial VA examinations on remand.

III.  Current Address and Board Hearing Inquiry

As was discussed in the Introduction to this decision, a hearing notice that was sent to the Veteran's most recent address of record was returned as undeliverable.  Although the Veteran is ultimately responsible for providing VA with updated contact information, the Board finds, as his claims must be remanded for other reasons, that the AOJ should also attempt to verify his current address on remand.  

If contact with the Veteran is made or a new address is obtained, he should be asked if he still desires a Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran (and his representative if the Veteran cannot be reached) to verify the Veteran's current address.  If a new address is obtained, update all VA databases containing such information.

2.  If contact with the Veteran is made or a new address is obtained, ask the Veteran if he still desires a Board hearing and take any actions necessitated by his response.

3.  Obtain all outstanding VA treatment records, to specifically include all records (including any archived records) from the Hampton VAMC.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4.  After the development requested in items 1 and 3 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, developed within a year of his December 1985 discharge from service, or is otherwise related to service?  Please explain why or why not, specifically discussing (1) a clinician's April 1974 note that the Veteran reported a two-year history of high blood pressure for which he was taking medication; and (2) the Veteran's September 1983 report of a history of high or low blood pressure on a dental service health questionnaire.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

5.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any psychiatric disorders, including PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders.  In doing so, please specifically discuss the psychiatric diagnoses of record, including but not limited to PTSD with psychotic symptoms, depressive disorder with psychotic symptoms, and schizophrenia.

In determining whether the Veteran meets the criteria for a specific psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise related to service, to include any in-service stressor?  Please explain why or why not, specifically discussing (1) the Veteran's February 2011 statements describing how his discharge from service for failing to meet military weight requirements affected his mental health; and (2) his indication, on an April 1985 medical history report, that he was experiencing depression or excessive worry related to his discharge proceedings.

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

6.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

